Title: John Adams to John Jay, 21 March 1792
From: Adams, John
To: Jay, John



Sir
Philadelphia March 21. 1792

A difference of opinion having arisen among those of the Trustees of the Sinking Fund, who are now in this City, respecting the construction of their authority under the Act making provision for the Reduction of the Public Debt, by which they are equally divided, your presence here towards settling the principle which is in question, in order to the future conduct of the business, has become indispensable.
The Board at a Meeting this day have accordingly come to a resolution to request your attendance here as speedily as possible; which on their behalf I now do.

I have the honor to be very respectfully Sir Your most Obedient ser
John Adams
The Chief Justice of The United States
